IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-324-CR


THE STATE OF TEXAS,

	APPELLANT

vs.



ALFRED ANTHONY SHAW,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY, 
NO. 34,461, HONORABLE LINDA A. RODRIGUEZ, JUDGE
 



PER CURIAM
	The State appeals an order of the county court at law dismissing this cause.  Tex.
Code Crim. Proc. Ann. art. 44.01(a)(1) (Supp. 1992).  The underlying offense is speeding.  Tex.
Rev. Civ. Stat. Ann. art. 6701d, §§ 166, 169B (1977).
	This cause originated in justice court, where appellee entered a plea of no contest. 
Appellee perfected his appeal to the county court at law. Tex. Code Crim. Proc. Ann. art. 44.14
(1979).  By thereafter granting appellee's motion to dismiss, the county court at law terminated
the criminal action and effectively discharged appellee from further prosecution.  See State v.
Eaves, 800 S.W.2d 220, 224 (Tex. Crim. App. 1990).
	Appellee moved to dismiss the cause on two grounds.  First, he urged that the
justice court judgment was defective because it did not satisfy all the requisites of Tex. Code
Crim. Proc. Ann. art. 42.01 (Supp. 1992). (1)  This Court recently rejected the same contention in
a case involving a substantially identical judgment.  State v. Campbell, No. 3-91-265-CR (Tex.
App.--Austin, November 27, 1991).  For the reasons stated in Campbell, the judgment rendered
by the justice court was adequate to confer appellate jurisdiction on the county court at law and
appellee's motion to dismiss on this ground was without merit.
	Appellee's second ground for dismissal was that the proceedings in the justice court
were void because no formal complaint had been filed when he entered his plea. (2)  This contention
was without merit, as no formal complaint was required.  Tex. Code Crim. Proc. Ann. art.
27.14(d) (1989).
	Article 27.14(d) provides:

If written notice of a traffic violation for which maximum possible punishment is
by fine only or of a violation relating to the manner, time, and place of parking has
been prepared, delivered, and filed with the court and a legible duplicate copy has
been given to the defendant, the duplicate copy serves as a complaint to which the
defendant may plead "guilty," "not guilty," or "nolo contendere."  If the defendant
pleads "not guilty" to the offense, a complaint shall be filed that conforms to the
requirements of Article 45.01, Code of Criminal Procedure, 1965, and that
complaint serves as an original complaint.  A defendant may waive the filing of a
sworn complaint and elect that the prosecution proceed on the written notice of the
charged offense if the defendant agrees in writing with the prosecution, signs the
agreement, and files it with the court.


In those prosecutions to which this statute is applicable, the written notice of traffic violation
serves as a complaint to which the defendant may enter his plea.  A formal complaint must be
filed only if the defendant pleads not guilty, thus necessitating a trial.
	Appellee urges that compliance with art. 27.14(d) is not shown.  First, appellee
argues that there is no showing that a written notice of traffic violation was filed with the justice
court, or that a legible duplicate of the notice was given to him, because a copy of the notice does
not appear in the record.  We conclude that while a copy of the notice is not in the record,
compliance with art. 27.14(d) is otherwise demonstrated.  The existence of the cause in justice
court, and appellee's appearance and plea therein, are clear evidence that a notice of violation was
filed with the court and delivered to appellee.  In both his written waiver of jury trial and written
plea of no contest, appellee stated that he "understands the nature of the charges against him." 
We also note that appellee referred to "the traffic citation issued to the defendant" in his motion
to dismiss filed in the county court.  We conclude that the record adequately demonstrates that a
notice of traffic violation was prepared and filed with the justice court, and that a legible copy was
delivered to appellee.
	Next, appellee complains that he did not waive the filing of a complaint in the
justice court, as required by the last sentence of art. 27.14(d).  Appellee misreads the statute. 
Under art. 27.14(d), a formal complaint is required to be filed in traffic offenses such as this only
if the defendant pleads not guilty.  If the defendant pleads guilty or no contest, no formal
complaint is required and there is nothing for the defendant to waive.  Because appellee pleaded
no contest, the requirement that a formal complaint be filed was never triggered and, as a logical
consequence, no waiver was necessary.
	Finally, appellee urges that there is no showing that the notice of violation issued
to him met the requisites of Tex. Rev. Civ. Stat. Ann. art. 6701d, § 148.  Contrary to the
argument in appellee's brief, art. 27.14(d) does not provide that the notice of traffic violation must
comply with § 148 before it can serve as a complaint to which the defendant may enter his plea. 
Assuming such compliance is necessary, any noncompliance in this cause was waived by
appellee's plea of no contest in the justice court.  See also Tex. Code Crim. Proc. Ann. art. 45.27
(1979).
	The order dismissing the cause is reversed, and the cause is remanded to the county
court at law for further proceedings.

[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Reversed and Remanded
Filed:  January 22, 1992
[Publish]
1.       The motion did not identify the alleged defect in the judgment, and counsel for appellee did
not refer to this portion of the motion at the hearing below.  Appellee's brief in this Court is also
silent as to the defect appellee claims to find in the justice court judgment.
2.       A complaint was filed six days later, on the day the written judgment of conviction was
rendered.